UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7355


FREDERICK HAMILTON BANKS,

                     Petitioner - Appellant,

              v.

CHARLES RATLEDGE; MARK HORNAK; DAVID HICTON; ROBERT
CESSAR; UNITED STATES MARSHALS SERVICE; JEFFERSON B.
SESSIONS III,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-hc-02219-D)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick Hamilton Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frederick Hamilton Banks appeals the district court’s order adopting the

magistrate judge’s recommendation to dismiss his 28 U.S.C. § 2241 (2012) petition, as

well as its order denying Banks’ self-styled motion to vacate that order and judgment.

We have reviewed the record and find no reversible error. Accordingly, we affirm the

district court’s orders. See Banks v. Ratledge, No. 5:16-hc-02219-D (E.D.N.C. Aug. 14,

2017 & Oct. 10, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          AFFIRMED




                                          2